 

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY

COMPANY AGREEMENT OF

AIREON LLC

A DELAWARE LIMITED LIABILITY COMPANY

 

This Amendment No. 1 to Second Amended and Restated Limited Liability Company
Agreement (this “Amendment”), of Aireon LLC (the “Company”), is dated as of
January 14, 2015 and is entered into by NAV CANADA Satellite, Inc, a Delaware
corporation; Iridium Satellite LLC, a Delaware limited liability company; ENAV
North Atlantic LLC, a Delaware limited liability company; Irish Aviation
Authority Limited, a company organized under the laws of the Republic of
Ireland; and Naviair Surveillance A/S, a Danish limited liability company
(collectively, the “Members”); NAV CANADA, a Canadian corporation; Enav, S.p.A.,
a company formed under the laws of the Italian Republic (“Enav”); Naviair, an
independent state owned company owned by the Kingdom of Denmark, registered with
the Danish Business Authority under CVR-no.: 26 05 97 63; and the Company.

 

RECITALS

 

A.           The Members, NAV CANADA, Enav, Naviair and the Company are party to
that certain Second Amended and Restated Limited Liability Company Agreement of
the Company, dated as of February 14, 2014, as amended (the “Operating
Agreement”).

 

B.           The Members, NAV CANADA, Enav, Naviair and the Company wish to
amend the Operating Agreement as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
agree as follows:

 

1.           Amendments.

 

a.           The definition of “Book Value” contained in Article 1 of the
Operating Agreement is hereby amended and restated in its entirety and replaced
with the following:

 

““Book Value” means, with respect to any Company asset, the adjusted basis of
such asset for federal income tax purposes, except as follows:

 

(i)The initial Book Value of any Company asset contributed by a Member to the
Company shall be the gross fair market value of such Company asset as of the
date of such contribution;

 

(ii)The Book Value of each Company asset shall be adjusted to equal its
respective gross fair market value upon the following events:

 

 

 

 

a.each of the Financing Tranches other than the First NAV CANADA Tranche
Financing, the Mandatory Iridium Redemption, or any conversion of Preferred
Interests into Common Interests pursuant to a Conversion Election, unless the
Board of Directors determines (subject to Section 6.12.2.3) that such adjustment
is not necessary to reflect the relative economic interests of the Members in
the Company;

 

b.(A) except as set forth above, the acquisition of an additional interest in
the Company by any new or existing Member in exchange for more than a de minimis
Capital Contribution unless the Board of Directors determines that such
adjustment is not necessary to reflect the relative economic interests of the
Members in the Company; (B) the distribution by the Company to a Member of more
than a de minimis amount of Company assets (other than cash) as consideration
for all or parts of its Interests unless the Board of Directors determines that
such adjustment is not necessary to reflect the relative economic interests of
the Members in the Company; (C) the liquidation of the Company within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); and (D) in
connection with and at the time of a grant of an interest in the Company (other
than a de minimis interest) as consideration for the provision of services to or
for the benefit of the Company by an existing Member acting in a Member capacity
or by a new Member acting in a Member capacity or in anticipation of becoming a
Member;

 

(iii)The Book Value of a Company asset distributed to any Member shall be the
fair market value (taking into account Section 7701(g) of the Code) of such
Company asset as of the date of distribution thereof;

 

(iv)The Book Value of each Company asset shall be increased or decreased, as the
case may be, to reflect any adjustments to the adjusted basis of such Company
asset pursuant to Section 734(b) or Section 743(b) of the Code, but only to the
extent that such adjustments are taken into account in determining Capital
Account balances pursuant to Treasury Regulations Sections
§1.704-1(b)(2)(iv)(m); provided, that Book Values shall not be adjusted pursuant
to this subparagraph (iv) to the extent that an adjustment pursuant to
subparagraph (ii) above is made in conjunction with a transaction that would
otherwise result in an adjustment pursuant to this subparagraph (iv); and

 

(v)If the Book Value of a Company asset has been determined or adjusted pursuant
to subparagraphs (i), (ii), or (iv) above, such Book Value shall thereafter be
adjusted to reflect the depreciation taken into account with respect to such
Company asset for purposes of computing Net Income and Net Losses.”

 

 

 

 

b.           Section 4.4 of the Operating Agreement is hereby amended and
restated in its entirety and replaced with the following:

 

“4.4 Tax Allocations; Code Section 704(c). The income, gains, losses, deductions
and expenses of the Company shall be allocated, for federal, state and local
income tax purposes, among the Members in accordance with the allocation of such
income, gains, losses, deductions and expenses among such Members for computing
their Capital Accounts, except that if any such allocation is not permitted by
the Code or other applicable law, the Company’s subsequent income, gains,
losses, deductions and expenses shall be allocated among the Members for tax
purposes to the extent permitted by the Code and other applicable law, so as to
reflect as nearly as possible the allocation set forth herein in computing their
Capital Accounts.

 

Notwithstanding the previous sentence, such items shall be allocated among the
Members in a different manner to the extent required by Code Section 704(c) and
the Treasury Regulations thereunder (dealing with contributed property),
Treasury Regulations Sections 1.704-1(b)(2)(iv)(f) (dealing with property having
a book value different than its tax basis) and 1.704-1(b)(4)(ii) (dealing with
tax credit items). The Members agree that, for purposes of Section 704(c) of the
Code, with respect to tax items attributable to any book-tax differences
(whether from property contributed to the Company or resulting from revaluations
of Company property), the Company will use the “remedial method” as described in
Treasury Regulations Section 1.704-3(d) unless the Board directs (subject to
Section 6.12.2.4) the Company to use a method other than the remedial method.
Allocations pursuant to this Section 4.4 are solely for purposes of federal,
state and local taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of profits, losses, other
items or distributions pursuant to any provisions of this Agreement.”

 

c.           Section 6.12.2.3 of the Operating Agreement is hereby deleted, and
the following new Sections 6.12.2.3, 6.12.2.4 and 6.12.2.5 are added:

 

“6.12.2.3             Determining that an adjustment to Book Value for one of
the events listed in Section (ii)a of the definition of Book Value is not
necessary to reflect the relative economic interests of the Members in the
Company.

 

6.12.2.4               Directing the Company to use a method of allocation other
than the “remedial method” with respect to tax items attributable to any
book-tax differences under Section 4.4.

 

6.12.2.5               Entering into an agreement to do any of the foregoing set
forth in this Section 6.12.2.”

 

2.           Except as expressly provided herein, nothing in this Amendment
shall be deemed to waive or modify any of the other provisions of the Operating
Agreement. In the event of any conflict between the Operating Agreement, any
previous amendment of the Operating Agreement, this Amendment and any subsequent
amendment, the document later in time shall prevail.

 

3.           This Amendment shall be binding upon and shall inure to the benefit
of the successors in interest of the parties hereto.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of the date first hereinabove set forth.

 

Aireon LLC               By: /s/ Donald L. Thoma       Name:  Donald L. Thoma  
    Title:  Chief Executive Officer               NAV CANADA   Enav S.p.A.      
  By: /s/ John Crichton   By: /s/ Massimo Bellizzi Name:  John Crichton  
Name:  Massimo Bellizzi Title:  President & CEO   Title:  General Director      
  By: /s/ Neil Wilson   Naviair Name:  Neil Wilson       Title:  Exec. VP
Administration & General Counsel           By: /s/ Morten Dambæk     Name:
Morten Dambæk     Title:  CEO

 

Signature Page to Amendment No. 1

 

 

 

 

MEMBERS:           NAV CANADA Satellite, Inc.   Iridium Satellite LLC       By:
 /s/ Neil Wilson   By:  /s/ Thomas J. Fitzpatrick Name:  Neil Wilson  
Name:  Thomas J. Fitzpatrick Title:  Vice President & Secretary   Title:  Chief
Financial Officer

 

By:  /s/ John Crichton     Name:  John Crichton     Title:  President          
Naviair Surveillance A/S   ENAV North Atlantic LLC       By: /s/ Hanne Lund  
By:     Name:  Hanne Lund   Name: Title:  CEO   Title:       By: /s/ Morten
Dambæk     Name:  Morten Dambæk     Title:  CEO           Irish Aviation
Authority Limited           By: /s/ Eamonn Brennan     Name:  Eamonn Brennan    
Title:  Chief Executive    

 

Signature Page to Amendment No. 1

 



 

